Citation Nr: 0908517	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  05-37 335	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from September 1958 to 
September 1961.

This appeal to the Board of Veterans Appeals (Board) arises 
from a March 2005 rating action that denied service 
connection for hearing loss and tinnitus.

By decision of June 2008, the Board remanded this case to the 
RO for further development of the evidence and for due 
process development.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Hearing loss was not shown present in service or for many 
years thereafter, and competent and persuasive medical 
opinion establishes no nexus between the current disability 
and the veteran's military service or any incident thereof.

3.  Tinnitus was not shown present in service or for many 
years thereafter, and competent and persuasive medical 
opinion establishes no nexus between the current disability 
and the veteran's military service or any incident thereof.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are 
not met.  38 U.S.C.A.     §§ 1101, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.             §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).

2.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A.           §§ 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007)) 
essentially includes, upon the submission of a substantially-
complete application for benefits, an enhanced duty on the 
part of the VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify him what evidence will be obtained by whom.  
38 U.S.C.A.     § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, it defines the obligation of the VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims on appeal has 
been accomplished.

An August 2004 pre-rating RO letter informed the Veteran of 
the VA's responsibilities to notify and assist him in his 
claims, and what was needed to establish entitlement to 
service connection (evidence showing an injury or disease 
that began in or was made worse by his military service, or 
that there was an event in service that caused an injury or 
disease).  Thereafter, he was afforded opportunities to 
respond.  The Board thus finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claims, and has been provided ample opportunity 
to submit such information and evidence.  

Additionally, the 2004 RO letter provided notice that the VA 
would make reasonable efforts to help the Veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and if needed, authorization to obtain 
them.  That letter further specified what records the VA was 
responsible for obtaining, to include Federal records, and 
the type of records that the VA would make reasonable efforts 
to get.  The Board thus finds that the 2004 RO letter 
satisfies the statutory and regulatory requirement that the 
VA notify a claimant what evidence, if any, will be obtained 
by him and what evidence will be retrieved by the VA.  See 
Quartuccio v. Principi,   16 Vet. App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the U.S. Court of Appeals for Veterans Claims (Court) 
held that proper VCAA notice should notify a veteran of: (1) 
the evidence that is needed to substantiate a claim; (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by him.  As indicated above, all 3 
content of notice requirements have been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, a 
document meeting the VCAA's notice requirements was furnished 
to the Veteran both before the March 2005 rating action on 
appeal.  
    
More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue.  While the RO has not furnished the Veteran notice 
pertaining to the effective date, the Board's decision herein 
denies his claims for service connection.  Accordingly, no 
effective date is being assigned, and there is no possibility 
of prejudice to the appellant under the notice requirements 
of Dingess/Hartman.  

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board remand, has made reasonable and appropriate efforts 
to assist the appellant in obtaining all evidence necessary 
to substantiate his claims, to include obtaining all 
available service and post-service medical records.  The 
Veteran was afforded a comprehensive VA audiological 
examination in November 2008.  Significantly, the Veteran has 
not identified, nor does the record otherwise indicate, any 
existing, pertinent evidence, in addition to that noted 
above, that has not been obtained.  

The record also presents no basis for further development to 
create any additional evidence to be considered in connection 
with the matters currently under consideration.  In February 
2009 written argument, the veteran's representative stated 
that the November 2008 VA examination was inadequate because 
it was based on erroneous medical history, including a 
finding that the veteran's hearing was normal at the time of 
separation from service, and he requested a new VA 
examination.  Appellate review of the November 2008 VA 
audiological examination report discloses that the examiner 
reviewed the claims folder and noted the veteran's complaints 
and medical history with respect to noise exposure, hearing 
loss, and tinnitus both in military service and in civilian 
life post service; audiological findings from the service 
medical records; current audiological clinical findings and 
diagnoses; and medical opinions with respect to the nexus 
between current hearing loss and tinnitus and the veteran's 
military service.  In reaching the conclusion that the 
veteran's hearing was within normal limits at the time of 
separation from service, the examiner reviewed August 1961 
ASA-standard audiometric findings which, converted to the ISO 
standard, the Board finds reflect no hearing loss disability 
for VA benefits purposes under the provisions of 38 C.F.R. 
§ 3.385.  Under the circumstances, the Board finds that the 
November 2008 VA audiological examiner properly evaluated the 
veteran's hearing as within normal limits at the time of 
separation from service.  As the 2008 VA examination is 
adequate to equitably adjudicate these claims, the Board 
finds that a new examination is not necessary.  
  
Under these circumstances, the Board finds that the Veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.        38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to 
an injury or disease in service.  Watson v. Brown, 4 Vet. 
App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992). Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war or during peacetime service after 31 
December 1946 and an organic disease of the nervous system 
becomes manifest to a degree of 10% within 1 year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of it during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A.      §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.   

For VA benefits purposes, impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels (db) or greater; the thresholds for at least 3 of 
these frequencies are 26 db or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94%.  See 38 C.F.R. § 3.385.

The veteran contends that his current hearing loss and 
tinnitus are a result of acoustic trauma during military 
service.  He asserts that he was exposed to loud diesel 
engine noise in service during the course of his duties as an 
engine repairman.   

In this case, the service medical records are negative for 
complaints, findings, or diagnoses of any hearing loss or 
tinnitus.  Hearing was 15/15 for the whispered voice on 
August 1958 enlistment examination.  

The veteran denied ear trouble and wearing hearing aids on 
August 1961 separation examination, and audiometric 
examination showed his hearing in db (ASA standard) as 
follows: 10, 10, 10, and 10 on the right, and 5, 5, 5, and 10 
on the left at 500, 1,000, 2,000, and 4,000 Hertz, 
respectively.  Converted to the ISO standard, these represent 
hearing in db as follows: 25, 20, 20, and 15 on the right, 
and 20, 15, 15, and 15 on the left at 500, 1,000, 2,000, and 
4,000 Hertz, respectively.

Post service, audiometric testing on November 2008 VA 
audiological examination showed the veteran's hearing in db 
as follows: 15, 15, 30, 35, and 60 on the right, and 100+, 
100+, 100+, 100+, and 100+ on the left at 500, 1,000, 2,000, 
3,000, and 4,000 Hertz, respectively.  Speech recognition 
scores were 96% on the right and 0% on the left.  The 
examiner reviewed the claims folder and noted the veteran's 
history of unprotected exposure to hazardous military noise 
and civilian noise, as well as moderate, bilateral, constant 
tonal tinnitus of unknown onset and etiology.  The diagnoses 
were mild to moderately severe high frequency sensorineural 
hearing loss on the right, and profound (anacusic) 
sensorineural hearing loss on the left.  After reviewing 
service medical records showing hearing within normal limits 
at the time of separation from service, the examiner opined 
that this clearly indicated that the Veteran's hearing loss 
did not occur in service, and that it was less than likely 
that the hearing loss was service connected.  Noting that the 
Veteran did not associate his tinnitus with military service, 
the lack of post-service medical evidence showing complaints 
of tinnitus, and the veteran's history of many years of 
civilian noise exposure which the examiner felt was more 
likely a contributor, the examiner opined that tinnitus 
occurred too long after service for it to have been caused 
thereby, and that it was thus less than likely that the 
tinnitus was service connected.    

The aforementioned evidence reveals that the veteran's 
hearing loss and tinnitus were first manifested many years 
post service, and that the competent and persuasive evidence 
establishes no nexus between those disabilities and his 
military service or any incident thereof.  The sole medical 
opinions of record, the November 2008 VA opinions, establish 
that the veteran's hearing loss and tinnitus were not caused 
by or a result of military noise exposure.  The Board accords 
great probative value to the VA medical opinions, inasmuch as 
they were based on the examiner's thorough review of the 
veteran's military, medical, and post-service history, and 
current examination of the Veteran, and the Veteran has 
submitted no medical opinions to the contrary.  
             
With respect to the veteran's assertions, the Board notes 
that he is competent to offer evidence as to facts within his 
personal knowledge, such as his own symptoms, including 
claims of trouble hearing and ringing in the ears.  However, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  Thus, a layman such as the 
veteran, without the appropriate medical training or 
expertise, is not competent to render persuasive opinions on 
such a medical matters.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  Hence, the veteran's 
assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the 
claims for service connection for hearing loss and tinnitus 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski,     1 Vet. App. 49, 53-56 (1990).




ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


